Name: Commission Regulation (EC) No 1244/97 of 30 June 1997 amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota in the pigmeat sector
 Type: Regulation
 Subject Matter: tariff policy;  trade;  EU finance;  animal product
 Date Published: nan

 No L 173/80 EN Official Journal of the European Communities 1 . 7 . 97 COMMISSION REGULATION (EC) No 1244/97 of 30 June 1997 amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota in the pigmeat sector referred to in the Annex are spread over the period 1 July 1997 to 30 June 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations ('), Having regard to Council Regulation (EC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (3), and in particular Article 22 thereof, Whereas Commission Regulation (EC) No 1486/95 (4), as last amended by Regulation (EC) No 2068/96 f), opened quotas for a specific period; whereas, in the framework of the World Trade Organization , the Commission committed itself to increase tariff quotas for certain products in the pigmeat sector, whereas, it is necessary to specify the new quantities covered by the import arrange ­ ments and to ensure that imports of the quantities HAS ADOPTED THIS REGULATION: Article I Regulation (EC) No 1486/95 is hereby amended as follows: 1 . in Article 1 , first subparagraph, 'For the period from 1 July 1996 to 30 June 1997' is replaced by 'For the period 1 July 1997 to 30 June 1998 '; 2 . Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 146, 20 . 6 . 1996, p. 1 . (2 OJ No L 282, 1 . 11 . 1975, p. 1 . ( 3 ) OJ No L 349, 31 . 12 . 1994, p . 105 . (&lt;) OJ No L 145, 29 . 6. 1995, p . 58 . 0 OJ No L 277, 30 . 10 . 1996, p. 12 . 1 . 7 . 97 EN Official Journal of the European Communities No L 173/81 ANNEX 'ANNEX I Group No CN code Product description Customs duty ECU/tonne Quantities in tonnes G2 ex 0203 19 55 ex 0203 29 55 Loins and hams boneless , fresh , chilled or frozen 250 17 000 G3 ex 0203 19 55 ex 0203 29 55 Tenderloin fresh , chilled or frozen 300 2 500 G4 1601 00 91 1601 00 99 Sausages , dry or for spreading, uncooked Other sausages 747 502 i 1 200 G5 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 Other prepared or preserved meat, meat offal or blood 784 646 784 646 646 428 375 271 4 &gt; 2 440 G6 0203 11 10 0203 21 10 Carcases and half-carcases fresh, chilled or frozen 268 6 000 G7 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 ex 0203 19 55 0203 19 59 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 ex 0203 29 55 0203 29 59 Cuts of domestic swine, fresh, chilled or frozen , with or without bone. Excluding tenderloin presented alone 389 300 300 434 233 434 434 389 300 300 434 233 434 434 &gt; &gt; &gt; 2 200 '